          Case 1:19-mc-00367-VEC Document 7 Filed 07/15/19 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

PAUL M. CONTI, M.D.,                          :

               Plaintiff,                     :   Case No. 2:19-mc-00030

       -vs-                                   :   JUDGE Algenon L. Marbley

JOHN DOE,                                     :   MAGISTRATE JUDGE Kimberly A. Jolson

               Defendant.                     :

______________________________________________________________________________

                            MOTION TO COMPEL
______________________________________________________________________________

                                        INTRODUCTION

       Plaintiff Dr. Paul M. Conti (“Plaintiff” or “Dr. Conti”) respectfully submits this

Memorandum of Law in support of his Motion for an Order (i) compelling the deposition

testimony of Non-Party Witnesses James and Jane Doe; and (ii) granting such other and further

relief as this Court deems just and proper.

                                STATEMENT OF THE FACTS

       This Miscellaneous Proceeding arises out of a case pending in the United States District

Court for the Southern District of New York (S.D.N.Y.), captioned Conti v. John Doe, 1:17-cv-

09268-VEC (the “New York Action”). In the New York Action, Dr. Conti has sued Defendant

John Doe (“John Doe”) for defamation, and John Doe has counterclaimed for breach of fiduciary

duty, alleging that he suffered emotional harm. (See Dkt. Nos. 31, 59 in the New York Action).1




1
        Given the short time frame for filing this motion, and to avoid any confidentiality
disputes, we have not attached any exhibits, including James Doe’s deposition transcript, the
exhibits used in his deposition, and the transcript setting forth Judge Caproni’s privilege ruling in
          Case 1:19-mc-00367-VEC Document 7 Filed 07/15/19 Page 2 of 9



       Based upon John Doe’s counterclaim, Judge Valerie Caproni, the Judge presiding over

the New York Action, has ruled that John Doe waived his therapist-patient privilege not only as

to Dr. Conti, but also other mental health professionals from January 1, 2016 to the present. In

essence, Judge Caproni ruled that, given John Doe’s long history of mental health and addiction

issues, Dr. Conti had the right to inquire of these mental health professionals to ascertain whether

Dr. Conti’s alleged breach of fiduciary duty was the proximate cause of any emotional and

mental health problems burdening John Doe in the period after Dr. Conti stopped treating him.

       On July 8, 2019, James Doe appeared for his deposition. During the deposition, his

counsel asserted privilege and instructed James Doe not to answer questions within the following

general categories:

       a. Conversations with Dr. Conti about John Doe at which both James Doe and John Doe

           were present;

       b. Conversations with Dr. Conti at which only James Doe, his wife, and Dr. Conti were

           present even though counsel permitted James Doe to answer some questions about at

           least one meeting without objection;

       c. Threatening and outrageous emails from John Doe to Dr. Conti – after John Doe

           was no longer Dr. Conti’s patient – on which John Doe also copied James Doe (see

           exhibits annexed to Dkt. No. 31 in the New York Action);

       d. Conversations between James Doe and John Doe at which no physician was present;

       e. An email which James Doe produced in response to the subpoena served upon

           him in which he told a non-physician about the mental health issues of his son, John

           Doe;


the New York Action. We will work with John and James Doe’s counsel to ensure that the
Court has the underlying documents referenced herein before this motion is fully submitted.
                                                  2
            Case 1:19-mc-00367-VEC Document 7 Filed 07/15/19 Page 3 of 9



       f. Emails between Dr. Conti and James Doe and his wife about why Dr. Conti was

             ending his treatment of John Doe;

       g. Discussions between James Doe and John Doe about why Dr. Conti had refused to

             continue treating John Doe, questions as to which James Doe was instructed not to

             answer after other questions about the issue had been answered without an instruction

             not to answer based upon privilege;

       h. Conversations between James Doe and John Doe about whether John Doe had waived

             his privilege so that Dr. Conti could discuss Dr. Conti’s treatment of John Doe;

       i. Conversations between James Doe and Dr. Conti about whether John Doe had waived

             his privilege so that Dr. Conti could discuss Dr. Conti’s treatment of John Doe.

       In addition, counsel for James Doe directed his client not to answer questions on the

ground of relevancy.

                                           ARGUMENT

              PLAINTIFF’S MOTION TO COMPEL SHOULD BE GRANTED

A.     OHIO LAW APPLIES HERE

       Before turning to a discussion of whether privilege was properly asserted here, the Court

must first decide which state’s law to apply.

       First, under Fed.R.Civ.P. 45(e)(2), privilege issues arising in depositions which are not

conducted in the district where the underlying action is pending must be resolved by “the court

for the district where compliance is required” – i.e.., the Southern District of Ohio in this

instance.

       Second, “‘[a] federal court sitting in diversity applies the substantive law of the state in

which it sits.’” Lukowski v. CSX Transp., Inc., 416 F.3d 478, 484 (6th Cir. 2005) (Citation



                                                   3
          Case 1:19-mc-00367-VEC Document 7 Filed 07/15/19 Page 4 of 9



omitted). Thus, Ohio choice of law rules apply. See Performance Contracting, Inc. v. Dynasteel

Corp., 750 F.3d 608, 611 (6th Cir. 2014) (“[T]o resolve conflicts between state laws, a federal

court sitting in diversity applies the choice-of-law rules of the state in which the court sits.”); see

also Midwest Feeders, Inc. v. Bank of Franklin, 2016 U.S. Dist. LEXIS 179325, at **9-10 (S.D.

Miss. May 16, 2016) (Mississippi choice of law rules required application of Mississippi

privilege law in connection with a subpoena that called for compliance in Mississippi).

       Third, the Ohio Supreme Court “has adopted the theories stated in the Restatement of the

Law 2d, Conflict of Laws” in making choice-of-law determinations. Lewis v. Steinreich, 73

Ohio St. 3d 299, 303, 652 N.E.2d 981, 984 (1995).

       Fourth, under the Restatement, § 139(1), “[e]vidence that is not privileged under the

local law of the state which has the most significant relationship with the communication will be

admitted, even though it would be privileged under the local law of the forum, unless the

admission of such evidence would be contrary to the strong public policy of the forum.”

       Fifth, the state which has the most significant relationship to any communications

between Doe’s parents and any third parties is Ohio, where Doe’s parents have a home, where

they chose to be deposed and, presumably, the place where they were located when many of the

communications at issue here were made.

       It is therefore clear that Ohio law governs any assertions of privilege by Doe’s parents.

B.     JAMES DOE’S PRIVLEGE CLAIMS

       As we now demonstrate, none of James Doe’s assertion of privilege are well taken

       1. Conversations Between John Doe and James Doe With No Professionals Present

       James Doe refused to answer questions about communications (alone or together with his

wife) with his son John Doe even where no medical professional was present. As we understand



                                                  4
          Case 1:19-mc-00367-VEC Document 7 Filed 07/15/19 Page 5 of 9



it, this refusal to answer was based upon two separate privileges: the “parent-child privilege” and

the “therapist-patient” privilege. Neither assertion of privilege was appropriate.

       “There is no parent-child privilege in Ohio.” In the Matter of Hawkins, 983 Ohio App.

LEXIS 15517, at *6 (Ct. App. May 11, 1983). Since, O.R.C. § 2317.02 does not provide for a

parent-child privilege, such a privilege would only be available if it was recognized under

common law. See State ex rel. Leslie v. Ohio Hous. Fin. Agency, 105 Ohio St. 3d 261, 264

(2005). However, the Sixth Circuit has held that “the parent-child privilege did not exist at

common law.” United States v. Ismail, 756 F.2d 1253, 1258 (6th Cir. 1985).

       As for the claim that conversations between James Doe and John Doe (and others) about

John Doe’s treatment are protected by the physician-patient or therapist-client privilege, there is

no privilege in Ohio protecting conversations between non-professionals about the subject of one

or both of the participants’ medical or mental health treatment.

       The scope of the physician-patient and therapist-patient privileges are set forth in O.R.C.

§§ 2317.02(B) and (C). Both of these sections limit the privilege to confidential communications

between (a) a doctor or mental health professional, and (b) a patient or client. The statute in no

way protects disclosure of communications between a patient/client and a non-professional third

party (or even between two patients/clients being jointly treated) concerning the patient/client’s

treatment.   That ends the inquiry because the Ohio Supreme Court “has repeatedly and

consistently refused to engraft judicial waivers, exceptions, or limitations into the testimonial

privilege statutes where the circumstances of the communication fall squarely within the reach of

the statute.” In re Wieland, 89 Ohio St. 3d 535, 538 (2000).




                                                 5
          Case 1:19-mc-00367-VEC Document 7 Filed 07/15/19 Page 6 of 9



       2. Communications With Dr. Conti After He Stopped Treating John Doe

       Plainly, communications with Dr. Conti after he stopped treating John Doe were not

privileged because, once the treatment ended, these were not communications between Dr. Conti

and a patient/client. Again, there is nothing in O.R.C. § 2317.02 which expands the privilege to

discussions with a professional who is no longer treating the person seeking to assert the

privilege. While it is possible that under other circumstances, such communications might be

privileged, that is not so here because, as shown in part by Plaintiff’s First Amended Complaint

in the New York Action, John Doe immediately commenced sending outrageous, threatening and

defamatory emails and texts to Dr. Conti after he terminated treatment, and the post-treatment

communications with Dr. Conti were related to John Doe’s assault upon Dr. Conti and the

reasons why he ended treatment. Moreover, as discussed below, James Doe and his wife did not

even have a privilege to assert with respect to conversations with Dr. Conti.

       3. Communications between James Doe and Dr. Conti

       James Doe refused to testify about any of his or his wife’s conversations with Dr. Conti

on the theory that they too were Dr. Conti’s patients. There is no factual basis for that claim.

The contract between Dr. Conti’s office and John Doe identified only John Doe as the patient

(Deposition Exhibit “James Doe 3”)2, and although it had signature lines for other “clients,” John

Doe’s parents did not sign it. While it is true that John Doe’s parents spoke with Dr. Conti and

attended a few family sessions, that did not turn them into patients under the contract with John

Doe:

       With the exception of certain specific exceptions below, you have the right to
       confidentiality of your treatment…. When clinicians work with couples or
       families, all individuals attending sessions may be considered clients. This will

2
       As noted above, once we have worked out redaction and sealing issues with opposing
counsel, we will provide all of the relevant documents to the Court.
                                                6
           Case 1:19-mc-00367-VEC Document 7 Filed 07/15/19 Page 7 of 9



       be the case if the type of therapy covers all included individuals, For example, if
       a couple is coming for couples therapy, both people are considered clients.
       However, if a husband, for example, is joining in on one of his wife’s sessions,
       the wife remains the patient, and the husband is not the patient.

(Emphasis supplied).

       Given this provision in the contract, as well as emails from Dr. Conti in which he

specifically notes that John Doe has waived his privilege so that Dr. Conti can communicate with

his parents, it is clear that John Doe’s parents were equivalent to the husband who attends one of

his wife’s therapy sessions. That Dr. Conti spoke regularly with John Doe’s parents only means

that John Doe waived the privilege so that Dr. Conti could speak to them. This is of crucial

significance because Judge Caproni held that John Doe had waived the privilege as to his

communications with Dr. Conti as well as subsequent mental health professionals. It makes no

sense that the patient can waive his privilege, but the parents still retain something they never

possessed.

C.     PLAINTIFF IS ENTITLED TO REASONABLE FEES AND EXPENSES
       INCURRED IN MAKING THIS MOTION

       Fed. R. Civ. P. 37(a)(5) states that if a motion to compel is granted the Court “must, after

giving an opportunity to be heard, require the party [or attorney] whose conduct necessitated the

motion . . . or both to pay the movant’s reasonable expenses incurred in making the motion,

including attorney’s fees” unless the opposing party’s conduct was “substantially justified” or the

circumstances otherwise make an award unjust. Fed. R. Civ. P. 35(a)(5)(A) (emphasis added).

For the reasons set forth above, James Doe’s assertion of privilege was wholly unjustified.

There are no circumstances that would render a fee award unjust. Accordingly, James Doe, or

his counsel, should be ordered to pay Plaintiff’s reasonable expenses and attorneys’ fees.

Plaintiff will submit proof of its expenses and fees incurred as required once this Motion is

granted.
                                                7
          Case 1:19-mc-00367-VEC Document 7 Filed 07/15/19 Page 8 of 9



                                         CONCLUSION

       WHEREFORE, for the foregoing reasons, as well as any prior proceedings heretofore

had herein, Plaintiff respectfully requests that this Court enter and Order (i) compelling the

deposition testimony of Non-Party Witnesses James and Jane Doe; and (ii) granting such other

and further relief as this Court deems just and proper.

Dated: July 15, 2019

                                                      Respectfully submitted,


                                                      SHUMAKER, LOOP & KENDRICK, LLP


                                                      By: /s/ David F. Axelrod
                                                      David F. Axelrod, Esq. (0024023)
                                                      41 S. High St., Suite 2400
                                                      Columbus, Ohio 43215
                                                      Tel.: (614) 628-4427
                                                      Fax: (614) 463-1108
                                                      daxelrod@shumaker.com
                                                      Trial Attorney for Plaintiff Dr. Paul M.
                                                      Conti

                                                      JUDD BURSTEIN, P.C.


                                                      By:_/s/ Judd Burstein
                                                      Judd Burstein
                                                      Peter B. Schalk
                                                      5 Columbus Circle, Suite 1501
                                                      New York, New York 10019
                                                      (212) 974-2400
                                                      (212) 974-2944 (Fax)
                                                      Attorneys for Plaintiff
                                                      Dr. Paul M. Conti




                                                 8
         Case 1:19-mc-00367-VEC Document 7 Filed 07/15/19 Page 9 of 9



                               CERTIFICATE OF SERVICE

       I certify that a true and accurate copy of the foregoing Motion to Compel was filed on

July 15, 2019 via the Clerk’s CM/ECF system which will effect service on all parties.


                                                           /s/ David F. Axelrod
                                                           David F. Axelrod




                                               9
